Citation Nr: 1140895	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot fracture.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder from December 25, 2007.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In September 2011, the Veteran did not report for the hearing he had requested before a Veterans' Law Judge traveling to the RO and has not requested a rescheduled hearing.

The claim for a higher evaluation for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent and credible evidence of record demonstrates that the Veteran has residuals from his in-service left foot fracture.


CONCLUSION OF LAW

Residuals of a left foot fracture were caused by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Claim

The Veteran contends that he has residuals of the left foot fracture he sustained while on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In summary, in order to establish service connection for the claimed disorder there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to an in-service injury, the Board notes that December 2006 service treatment records, including an x-ray, document the Veteran's complaints and treatment for a possible avulsion fracture of the left foot following a rock climbing accident.  Moreover, at the November 2007 separation examination it was noted that the Veteran had a history of a left foot fracture.  Accordingly, the Board finds that the record documents an in-service injury.  See Hickson, supra.  

As a current disability, the May 2008 VA joints examiner initially opined that examination of the left foot was within normal limits.  However, the examiner thereafter opined that that there was reason to believe that the claimant would lose between 0 and 5 degrees of his overall range of motion, strength, coordination, and fatigability associated with the in-service left foot fracture due to repetitive movement and flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, with granting the claimant the benefit of any doubt in this matter, the Board finds that the record also contains competent and credible evidence of the Veteran having a current disability - lost function.  Id; Also see 38 U.S.C.A. § 5107; McClain, supra; Hickson, supra.

As to evidence of a relationship between the in-service injury and the current disability, the Board notes that the Veteran is both competent and credible to report on having pain in his left foot since his in-service injury because this symptom is observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Moreover, the May 2008 VA joints examiner, just six months after the Veteran's December 2007 separation from military service, also opined that the lost function he saw in the left foot with repetitive movement and flare-ups was caused by the claimant's in-service avulsion fracture.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, the Board also finds that the record contains competent and credible evidence of a relationship between the in-service injury and the current disability.  See Hickson, supra.

Therefore, the Board finds that the record shows (1) medical evidence of a current disability (i.e., the lost function identified by the May 2008 VA examiner); (2) medical evidence of an in-service injury (i.e., the December 2006 service treatment records that document a possible avulsion fracture); and (3) medical evidence of a nexus between the in-service injury and the current disability (i.e., the opinion by the May 2008 VA examiner that the lost function he saw in the left foot was caused by the in-service injury).  See Hickson, supra.  

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the preponderance of the evidence supports a grant of service connection for residuals of the left foot fracture.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011).


ORDER

Entitlement to service connection for residuals of the left foot fracture is granted. 


REMAND

In February 2009, the Veteran filed a notice of disagreement with the 10 percent rating assigned his right knee disorder in the June 2008 rating decision.  See 38 C.F.R. § 20.201 (2010); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  No further action was taken by the RO.  Therefore, the Board finds that this issue must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this issue is REMANDED to the RO/AMC for the following action:

As to the claim for a higher evaluation for a right knee disorder, the RO/AMC should issue a statement of the case.  If the Veteran files a timely substantive appeal, this issue should be returned for review by the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


